United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1747
                         ___________________________

James L. Dean; Lois P. White, as Personal Representative of the Estate of Joseph
White, deceased; Kathleen A. Gonzalez; Thomas W. Winslow; Ada Joann Taylor;
                                Debra Sheldon

                           llllllllllllll Plaintiff - Appellant

                                            v.

 County of Gage, Nebraska, a Nebraska political subdivision; Burdette Searcey,
Dep., in his official and individual capacities; Wayne R. Price, PhD., in his official
 and individual capacities; Ryan L. Timmerman, Personal Representative of the
                              Estate of Jerry O. DeWitt

                      lllllllllllllllllllll Defendants - Appellees

Richard T. Smith, in his official and individual capacities; Gerald Lamkin, Dep., in
 his official and individual capacities; Gage County Attorney’s Office, a Nebraska
political subdivision; Gage County Sheriff’s Office, a Nebraska political subdivision

                            lllllllllllllllllllll Defendants
                         ___________________________

                                 No. 14-1773
                         ___________________________

James L. Dean; Lois P. White, as Personal Representative of the Estate of Joseph
White, deceased; Kathleen A. Gonzalez; Thomas W. Winslow; Ada Joann Taylor;
                                Debra Sheldon

                        lllllllllllllllllllll Plaintiffs - Appellees
                                           v.

           County of Gage, Nebraska, a Nebraska political subdivision

                             lllllllllllllllllllll Defendant

 Burdette Searcey, Dep., in his official and individual capacities; Wayne R. Price,
  PhD., in his official and individual capacities; Ryan L. Timmerman, Personal
                  Representative of the Estate of Jerry O. DeWitt

                      lllllllllllllllllllll Defendants - Appellants

Richard T. Smith, in his official and individual capacities; Gerald Lamkin, Dep., in
 his official and individual capacities; Gage County Attorney’s Office, a Nebraska
political subdivision; Gage County Sheriff’s Office, a Nebraska political subdivision

                             lllllllllllllllllllll Defendants
                                     ____________

                    Appeals from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                          Submitted: September 17, 2015
                             Filed: December 7, 2015
                                  ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

      DNA evidence exonerated Joseph E. White and the five other plaintiffs of rape
and murder. They sued Gage County and the officers involved in their case. After
an appeal from summary judgment and a mistrial on remand, the district court
dismissed plaintiffs’ conspiracy claim and all claims against Gage County. The

                                           -2-
district court denied qualified immunity to the officers. Having jurisdiction under 28
U.S.C. § 1291, this court reverses and remands the dismissal, and affirms the denial
of qualified immunity.

                                          I.

       In 1989, Joseph White was convicted for the rape and murder of Helen Wilson.
The prosecution used testimony and confessions from White’s co-defendants—Ada
JoAnn Taylor, Thomas W. Winslow, James L. Dean, Kathleen A. Gonzalez, and
Debra Shelden—all of whom pled guilty to related charges. After DNA testing in
2008, all convictions were pardoned or overturned. Plaintiffs individually filed 42
U.S.C. §§ 1983 and 1985 claims against Gage County, sheriff Jerry O. DeWitt (and
his employees Dr. Wayne R. Price and Burdette Searcey), and county attorney
Richard T. Smith, alleging Fifth and Fourteenth Amendment due process violations.
Plaintiffs claimed officers led a reckless investigation, manufactured false evidence,
conspired to manufacture evidence, and coerced testimony. On two earlier appeals
from separate summary judgments, this court determined: “evidence is sufficient to
support Plaintiffs’ claims that their rights to fair criminal proceedings were violated
as the result of a reckless investigation and Defendants’ manufacturing of false
evidence”; evidence was sufficient to support a conspiracy claim; evidence was not
sufficient to support a coercion claim; members of the sheriff’s office were not
protected by qualified immunity; and the county attorney was protected by absolute
immunity. Winslow v. Smith, 696 F.3d 716, 721, 740 (8th Cir. 2012) (reversing
summary judgment on qualified immunity and reinstating claims against Gage
County, affirming dismissal of coercion claim, and affirming dismissal of claims
against county attorney Smith based on absolute prosecutorial immunity); White v.
Smith, 696 F.3d 740, 743 (8th Cir. 2012) (affirming denial of qualified immunity,
holding sufficient evidence existed to support conspiracy claim).




                                         -3-
       Trial of the consolidated claims began January 6, 2014. At the close of
plaintiffs’ evidence, the district court granted the Gage County and the officers’ Rule
50(a)(1) motion, dismissing the conspiracy claim against all parties and all claims
against Gage County. It denied the officers’ Rule 50(a)(2) motion for qualified
immunity on the remaining claims of manufacturing evidence and conducting a
reckless investigation. After three days of jury deliberation with no verdict, the
district court declared a mistrial and ordered a new trial. One month later, the district
court certified its Rule 50(a)(1) order under Rule 54(b) to authorize an appeal. It also
denied the officers’ renewed motion for qualified immunity, which they cross-appeal.

                                           II.

      The officers claim they are entitled to qualified immunity. “[A] district court’s
denial of a claim of qualified immunity, to the extent that it turns on an issue of law,
is an appealable ‘final decision’ within the meaning of 28 U.S.C. § 1291
notwithstanding the absence of a final judgment.” Mitchell v. Forsyth, 472 U.S. 511,
530 (1985).

       This court reviews the district court’s denial of a motion for judgment as a
matter of law de novo, “using the same standards as the district court.” Luckert v.
Dodge Cnty., 684 F.3d 808, 816-17 (8th Cir. 2012) (reviewing denial of Rule 50(b)
motion for qualified immunity). This court “must draw all reasonable inferences in
favor of the nonmoving party without making credibility assessments or weighing the
evidence.” Phillips v. Collings, 256 F.3d 843, 847 (8th Cir. 2001) (reviewing denial
of Rule 50(b) motion for qualified immunity).

       To overcome qualified immunity, plaintiffs must demonstrate both that “(1)
there was a deprivation of a constitutional or statutory right, and (2) the right was
clearly established at the time of the deprivation.” Parker v. Chard, 777 F.3d 977,
980 (8th Cir. 2015). Since this court previously denied qualified immunity for the

                                          -4-
officers as a matter of law, the district court should not consider a Rule 50 motion on
qualified immunity unless substantially different evidence was produced at trial. See,
e.g., Kerman v. City of New York, 374 F.3d 93, 110 (2d Cir. 2004) (applying law-of-
the-case doctrine in appeal from Rule 50 qualified immunity decision); Oladeinde v.
City of Birmingham, 230 F.3d 1275, 1288 (11th Cir. 2000) (same). See generally
Little Earth of the United Tribes, Inc. v. U.S. Dep’t of Hous. & Urban Dev., 807
F.2d 1433, 1441 (8th Cir. 1986) (“[W]e will reconsider a previously decided issue
only if substantially different evidence is subsequently introduced or the decision is
clearly erroneous and works manifest injustice.”).

        The officers argue that the evidence introduced at trial varies greatly from that
identified at summary judgment. Resolving the appeal from summary judgment, this
court previously stated, “Another troubling piece of evidence is that Price offered to
serve as Dean’s therapist without initially informing Dean of his role as a law
enforcement officer. Price then told Dean that his polygraph results indicated he was
repressing memories of the crime.” White, 696 F.3d at 755. The officers claim, at
trial, they showed this was untrue. However, the record the officers cite shows only
that Price had previously told Dean’s attorney that he was a psychologist for the state
and his conversations with Dean would not be confidential. Price met with Dean in
his role as “deputy sheriff.” Price told Dean he was a police psychologist but never
explained his role to Dean or informed Dean that he was not acting as his
psychologist. After meeting with Dean several times, Price told Dean that he “failed”
his polygraph test and recommended therapy. Price recorded his belief that Dean was
present at the crime scene and was repressing memory. This slight variance does not
alleviate this court’s previous concerns or overcome the vast amount of troubling
evidence presented at trial.

       The officers also claim that “the testimony by the attorneys who represented
Dean, Shelden, and Taylor all indicated that they were never informed by their clients
that the officers were doing anything that would amount to coercion or that they were

                                          -5-
being mistreated by the officers.” This court previously affirmed the dismissal of the
coercion claim, and the claim is not at issue in this appeal. See Winslow, 696 F.3d
at 738. The trial testimony does not support the officers’ entitlement to qualified
immunity. The district court correctly denied the renewed Rule 50 motion for
qualified immunity.

                                          III.

                                           A.

       Before addressing the conspiracy claim and claims against Gage County, this
court is obligated to independently consider its jurisdiction. Outdoor Cent., Inc. v.
GreatLodge.com, Inc., 643 F.3d 1115, 1118 (8th Cir. 2011). It is a general rule that
only orders that dispose of all claims are final and appealable. Williams v. Cnty. of
Dakota, Neb., 687 F.3d 1064, 1067 (8th Cir. 2012).

       “Rule 54(b) creates a well-established exception to this rule by allowing a
district court to enter a final judgment on some but not all of the claims in a lawsuit.”
Id. Rule 54(b) states:

      When an action presents more than one claim for relief—whether as a
      claim, counterclaim, crossclaim, or third-party claim—or when multiple
      parties are involved, the court may direct entry of a final judgment as to
      one or more, but fewer than all, claims or parties only if the court
      expressly determines that there is no just reason for delay. Otherwise,
      any order or other decision, however designated, that adjudicates fewer
      than all the claims or the rights and liabilities of fewer than all the
      parties does not end the action as to any of the claims or parties and may
      be revised at any time before the entry of a judgment adjudicating all the
      claims and all the parties’ rights and liabilities.




                                          -6-
        A district court considering Rule 54(b) certification “must first determine that
it is dealing with a ‘final judgment’” that disposes of a claim. Curtiss-Wright Corp.
v. Gen. Elec. Co., 446 U.S. 1, 7 (1980). Second, “[i]n determining that there is no
just reason for delay, the district court must consider both the equities of the situation
and judicial administrative interests, particularly the interest in preventing piecemeal
appeals.”      Williams, 687 F.3d at 1067 (alteration in original), quoting
Curtiss-Wright, 446 U.S. at 7.

       Interlocutory appeals are “generally disfavored” and “only the special case . .
. warrants an immediate appeal from a partial resolution of the lawsuit.” Clark v.
Baka, 593 F.3d 712, 714-15 (8th Cir. 2010) (per curiam). See Hayden v. McDonald,
719 F.2d 266, 269 (8th Cir. 1983) (per curiam) (listing relevant factors in reviewing
Rule 54(b) certifications). This court must “scrutinize the district court’s evaluation
of such factors as the interrelationship of the claims so as to prevent piecemeal
appeals in cases which should be reviewed only as single units.” Curtiss-Wright, 446
U.S. at 10; Outdoor Cent., 643 F.3d at 1119. Where each claim “requires familiarity
with the same nucleus of facts and involves analysis of similar legal issues, the claims
should be resolved in a single appeal.” Outdoor Cent., 643 F.3d at 1119; Hayden,
719 F.2d at 270 (discouraging certification when claims deal “with essentially one set
of facts, with which this court would need to refamiliarize itself on subsequent
appeals”). See generally Spiegel v. Trustees of Tufts Coll., 843 F.2d 38, 45 (1st Cir.
1988) (“A similarity of either legal or factual issues (or both) militates strongly
against invocation of Rule 54(b).” (citing Solomon v. Aetna Life Ins. Co., 782 F.2d
58, 62 (6th Cir. 1986) and Morrison-Knudsen Co. v. Archer, 655 F.2d 962, 965 (9th
Cir. 1981))).

       If these judicial concerns are met, this court gives the district court’s weighing
of equities substantial deference, reviewing the certification for an abuse of
discretion. Williams, 687 F.3d at 1068 (holding the district court is “most likely to
be familiar with the case and with any justifiable reasons for delay”). This court’s

                                           -7-
role “is not to reweigh the equities or reassess the facts but to make sure that the
conclusions derived from those weighings and assessments are juridically sound and
supported by the record.” Curtiss-Wright, 446 U.S. at 10 (“The reviewing court
should disturb the trial court’s assessment of the equities only if it can say that the
judge’s conclusion was clearly unreasonable.”). See Williams, 687 F.3d at 1067
(“Certification should be granted only if there exists some danger of hardship or
injustice through delay which would be alleviated by immediate appeal.”).

      As for the first determination, the district court’s order dismissing the
conspiracy claim and all claims against Gage County was final.

        As for the second determination, the district court, considering “equities of the
situation and judicial administrative interests,” ruled it was “preferable” to allow
plaintiffs to appeal after the mistrial instead of after a second trial because the record
is “fully developed . . . and the issues are fairly limited in scope,” involving questions
of law (whether plaintiffs waived their conspiracy claim and whether officers were
“policy makers”). The district court properly reasoned that an appeal from the
dismissal of the conspiracy claim was likely, and that an appeal from the county’s
dismissal was a “near certainty.”

       The mistrial created the special case for an immediate appeal. This litigation
has already generated three interlocutory appeals, including this one. The district
court recognized “the large trial record and the complexity and difficulty of this
case.” Delaying the appeal until the close of another trial will add to this case’s
complexity by requiring consideration of two separate, fully developed records, and
may require yet another trial if the appeal were successful.

        The certified issues on appeal are “self-contained” and an “appellate ruling
will finally resolve the sufficiency” of the claims. See Outdoor Cent., 643 F.3d at
1120. Rule 54(b) certification is appropriate.

                                           -8-
                                           B.

       This court reviews “de novo the grant or denial of a motion for judgment as a
matter of law, using the same standards as the trial court.” Shaw Hofstra & Assocs.
v. Ladco Dev., Inc., 673 F.3d 819, 825 (8th Cir. 2012). Reviewing the sufficiency
of the evidence, this court draws “all reasonable inferences in favor of the nonmoving
party without making credibility assessments or weighing the evidence.” Id. A Rule
50(a) motion is proper only if “a reasonable jury would not have a legally sufficient
evidentiary basis to find for the party on that issue.” Fed. R. Civ. P. 50(a)(1); Moran
v. Clarke, 296 F.3d 638, 643 (8th Cir. 2002) (“Such a ruling is appropriate only when
all the evidence points one way and is susceptible of no reasonable inferences
sustaining the position of the non-moving party.”).

                                            1.

       Plaintiffs challenge the district court’s dismissal of their conspiracy claim. The
district court held that plaintiffs “failed to preserve [their conspiracy] claim in the
final pretrial conference order” and that the evidence at trial was insufficient “to
prove the essential elements of a conspiracy claim.” After a thorough review of the
record, this court disagrees.

       True, “[t]he issues identified in the Pretrial Order supersede any issues raised
in the Complaint and Amended Complaint.” Hartman v. Workman, 476 F.3d 633,
634 n.3 (8th Cir. 2007). However, the district court heard the case on remand, after
this court held that “a factfinder could determine that White’s conviction was the
result of a purposeful conspiracy by Defendants to fabricate evidence.” White, 696
F.3d at 757. (The other plaintiffs’ conspiracy claims were not at issue in prior
appeals, although their claims arise from the same facts.) Affirming the denial of
summary judgment on conspiracy, this court preserved the claim for trial. The district
court’s initial pretrial order and its reframing of issues on remand are nearly identical.

                                           -9-
They both include as a controverted issue whether “Defendants, or any one of them,
manufactured false evidence against a named Plaintiff.” The district court did not say
that its reframing of issues excluded the previously pled conspiracy claim. Plaintiffs
continued to argue the conspiracy issue in trial, proffering evidence (arguing hearsay
testimony was made in furtherance of a conspiracy) and submitting proposed jury
instructions on the conspiracy claim. They did not waive their conspiracy claim. The
district court improperly held that the claim was waived on remand.

       “To prove a civil conspiracy under § 1983, [plaintiffs] must show (1) two or
more persons; (2) an object to be accomplished; (3) a meeting of the minds on the
object or course of action to be taken; (4) the commission of one or more unlawful
overt acts; and (5) damages as the proximate result of the conspiracy.” Livers v.
Schenck, 700 F.3d 340, 360-61 (8th Cir. 2012). “To be liable as a conspirator [one]
must be a voluntary participant in a common venture. . . . It is enough if [Defendants]
understand the general objectives of the scheme, accept them, and agree, either
explicitly or implicitly, to do [their] part to further them.” White, 696 F.3d at 757,
quoting Jones v. City of Chicago, 856 F.2d 985, 992 (7th Cir.1988) (alterations and
ellipsis in original).

       The evidence in support of conspiracy, viewed in favor of plaintiffs, is
substantial. At trial, plaintiffs submitted evidence that defendants: were unable to
match the blood and semen found at the crime scene; suggested to Dean, Shelden, and
Gonzalez that they had repressed their memory of the rape and murder; conducted
polygraphs, hypnosis, and recommended recall therapy to recover these blocked
memories; conducted unrecorded and unreported interrogations; disregarded
inconsistencies during interrogations; submitted affidavits without disclosing
contradictions to evidence at the crime scene; and ignored verifiable alibis. Both
sheriff DeWitt and county attorney Smith testified that they communicated frequently
and worked together during investigation up to plaintiffs’ convictions.



                                         -10-
       Plaintiffs “produced proof of questionable procedures” and “hasty
condemnation” by officers in charge of policymaking. See Moran, 296 F.3d at 647-
48 (8th Cir. 2002) (reversing grant of Rule 50(a) motion on conspiracy claim, holding
police department “publicly and financially committed itself to producing a culprit
for an alleged wrongdoing before any such wrongdoing was actually established”).
Neither the district court nor the officers point to substantially different evidence
presented at trial that would alter this court’s previous finding on conspiracy. See
Little Earth of the United Tribes, Inc., 807 F.2d at 1441; Mosley v. City of
Northwoods, Mo., 415 F.3d 908, 911 (8th Cir. 2005) (holding law of the case “does
not deprive the district court of the ability to reconsider earlier rulings to avoid
reversal”). There was a sufficient evidentiary basis for a jury to find for plaintiffs on
their conspiracy claim. This court again concludes that “the facts viewed in the light
most favorable to White [and plaintiffs] give rise to the reasonable inference that
Defendants acted in concert with the goal of securing” plaintiffs’ convictions. See
White, 696 F.3d at 757. The district court erred in dismissing the conspiracy claim.

                                           2.

       Plaintiffs challenge the dismissal of their official-capacity claims against Gage
County. Plaintiffs argue that sheriff DeWitt and county attorney Smith “were the
final decisionmakers and sole policymakers for their respective elected county
offices,” and “their conduct in those specific areas is fairly attributed to Gage
County.” Because this court previously determined that “there is no evidence that any
action taken by Smith prior to the filing of criminal complaints against Plaintiffs was
unconstitutional,” it need not consider whether the County is liable for his actions.
See Winslow, 696 F.3d at 739.

       “[A] local government is liable under § 1983 for its policies that cause
constitutional torts. These policies may be set by the government’s lawmakers, ‘or
by those whose edicts or acts may fairly be said to represent official policy.’”

                                          -11-
McMillian v. Monroe Cnty., Ala., 520 U.S. 781, 784 (1997), citing Monell v. Dep’t.
of Soc. Servs., 436 U.S. 658, 694 (1978). “[T]he trial judge must identify those
officials or governmental bodies who speak with final policymaking authority for the
local governmental actor concerning the action alleged to have caused the particular
constitutional or statutory violation at issue. Once those officials who have the power
to make official policy on a particular issue have been identified, it is for the jury to
determine whether their decisions have caused the deprivation of rights at issue by
policies which affirmatively command that it occur, or by acquiescence in a
longstanding practice or custom which constitutes the ‘standard operating procedure’
of the local governmental entity.” Jett v. Dallas Ind. Sch. Dist., 491 U.S. 701, 737
(1989). “An unconstitutional governmental policy can be inferred from a single
decision taken by the highest official responsible for setting policy in that area of the
government’s business.” Angarita v. St. Louis Cnty., 981 F.2d 1537, 1546 (8th Cir.
1992).

       Relying on Poor Bear v. Nesbitt, 300 F. Supp. 2d 904 (D. Neb. 2004), the
district court ruled that a “county sheriff acts pursuant to state-enacted restrictions in
enforcing the criminal laws of Nebraska and is not himself a policy maker for the
county for which he is a sheriff.” See Poor Bear, 300 F. Supp. 2d at 917. In Buzek v.
County of Saunders, 972 F.2d 992, 995 (8th Cir. 1992), this court said that a
Nebraska sheriff had “broad discretion to set policy as the County’s elected Sheriff.”
Although in Buzek the specific policymaking authority was the “exclusive authority
to fire” a deputy, Buzek shows that a Nebraska sheriff has final policymaking
authority in certain areas. Nebraska law determines if a Nebraska sheriff has final
policymaking authority in the area of law enforcement investigations and arrests. See
Atkinson v. City of Mountain View, Mo., 709 F.3d 1201, 1214 (8th Cir. 2013)
(“Whether Sanders exercised final policymaking authority for the city is ‘a question
of state law.’” (quoting St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988) (plurality
opinion))). See also Pembaur v. City of Cincinatti, 475 U.S. 469, 481 (1986)
(plurality opinion) (“Municipal liability attaches only where the decisionmaker

                                          -12-
possesses final authority to establish municipal policy with respect to the action
ordered.”).

       Sheriff DeWitt made final policy with regard to law enforcement investigations
and arrests in Gage County. “It has been the declared policy of the State of Nebraska
in the exercise of its police powers to foster and promote local control of local affairs.
Highest ranking in this hierarchy of local matters is the supervision of law
enforcement. The state provides a system of law enforcement and local officers to
carry out the functions thereof on a day-to-day basis within such system.” Neb. Rev.
Stat. § 23-2801. “It [is] the duty of the sheriff by himself or deputy to preserve the
peace in his county, to ferret out crime, to apprehend and arrest all criminals, and
insofar as it is within his power, to secure evidence of all crimes committed in his
county, and present the same to the county attorney and the grand jury; to file
informations against all persons who he knows, or has reason to believe, have
violated the laws of the state, and to perform all other duties pertaining to the office
of sheriff.” § 23-1710 (emphasis added). The sheriff has “charge and custody of the
jail, and the prisoners of the same, and is required to receive those lawfully committed
and to keep them himself or herself, or by his or her deputy jailer, until discharged by
law.” § 23-1703. Wearing a uniform and badge is “discretionary at the option of the
sheriff when he or she or his or her deputies are engaged in special investigations or
mental patient assignments.” § 23-1717. The officers do not identify a statute giving
any entity supervisory authority over the sheriff or a statute requiring a sheriff to
answer to any superior. See generally Morro v. City of Birmingham, 117 F.3d 508,
514 (11th Cir. 1997) (considering meaningful administrative review in the ability to
make policy).

       In McMillian, the parties agreed that the sheriff had final policymaking
authority in the area of law enforcement, but disagreed whether the sheriff made
policies for the state or the county. This court must “simply ask whether Sheriff
[DeWitt] represents the State or the county when he acts in a law enforcement

                                          -13-
capacity.” McMillian, 520 U.S. at 785-86 (“[T]he question is not whether Sheriff
Tate acts for Alabama or Monroe County in some categorical, ‘all or nothing’
manner. Our cases on the liability of local governments under § 1983 instruct us to
ask whether governmental officials are final policymakers for the local government
in a particular area, or on a particular issue.” (citing Jett, 491 U.S. at 737)). Although
the Court in McMillian found Alabama sheriffs are state policymakers, “the States
have wide authority to set up their state and local governments as they wish. . . . [T]he
importance of counties and the nature of county government have varied historically
from region to region, and from State to State.” Id. at 795.

       A comparison of Nebraska and Alabama law demonstrates that Nebraska
sheriffs make policy on behalf of their counties. In McMillian, the Court examined
three compelling authorities: (1) the Alabama constitution lists sheriffs as members
of the state executive branch; (2) “authority to impeach sheriffs was moved from the
county courts to the State Supreme Court,” and (3) the Alabama Supreme Court has
held that “tort claims brought against sheriffs based on their official acts . . .
constitute suits against the State, not suits against the sheriff’s county.” McMillian,
520 U.S. at 788-89. Nebraska law differs from Alabama law in each area. Neither
the Nebraska constitution nor its statutes list sheriffs as members of its executive
branch. See Neb. Const. Art. IV § 1; Neb. Rev. Stat. § 81-101. Unlike Alabama,
Nebraska district courts have authority to remove county officers, including sheriffs.
See §§ 23-2001; 77-1719.02. Finally, the Nebraska Supreme Court has held a county
liable for the negligent and intentional torts of its sheriff. See Brandon v. Cnty. of
Richardson, 261 Neb. 636, 627-28 (2001).

       Other Nebraska laws indicate that sheriffs represent the county when acting in
a law enforcement capacity. A sheriff is a county officer. See Neb. Rev. Stat. §§ 23-
1114.01-1114.08 (listing sheriff’s salary under sections titled “County Officers;
Salaries”). A sheriff’s salary is set by the county board. § 23-1114. The county
provides the sheriff’s office with equipment. § 23-1715. The registered voters elect

                                          -14-
the county sheriff and may recall the sheriff from office. §§ 32-520, 32-1302. True,
some statutes show state influence. For example, sheriffs are required to train in the
Nebraska Law Enforcement Training Center. § 23-1701.01. Sheriffs “shall attend
upon the district court” and must “execute or serve all writs and process issued by
any county court.” §§ 23-1705, 23-1701.04. The State also empowers sheriffs to act
beyond the boundaries of their counties in some circumstances. See § 29-205
(removing absconders to county where wanted). Nowhere has the Nebraska
legislature given other county officers the authority to enact policies on criminal
investigation and arrests. See § 23-104. However, based on the McMillian factors,
Sheriff DeWitt represents the county in the area of law enforcement investigations
and arrests.

       The county “may only be held liable for constitutional violations which result
from a policy or custom of the municipality.” Scheeler v. City of St. Cloud, 402 F.3d
826, 832 (8th Cir. 2005). It is for the jury to determine whether Sheriff DeWitt’s
decisions “caused the deprivation of rights at issue by policies which affirmatively
command that it occur.” Jett, 491 U.S. at 737. The district court erroneously
dismissed the claim against the county believing that “the plaintiffs failed to present
evidence of an official policy, unofficial custom, or a deliberately indifferent failure
to train or supervise that could create liability.” To the contrary, the plaintiffs
introduced evidence that Sheriff DeWitt made decisions about the investigations in
this case. For example, he was present when White was arrested and interrogated,
and watched as his deputies ignored White’s repeated requests for counsel. He was
also present at Dean’s interrogation and watched as Dean’s requests for counsel were
ignored. Sheriff DeWitt knew the Beatrice Police department believed the wrong
people were arrested and told the chief of police to stay out of investigations, and that
Sgt. Stevens was “muddying the waters.” DeWitt attended an interrogation of
Taylor, where she was systematically and intentionally coached. Dean testified that,
in plain clothes, Dr. Price met with him in Sheriff DeWitt’s office. DeWitt personally
visited defendants’ jail cells to tell them it was in their best interest to tell the truth.

                                           -15-
He told Gonzalez that due to death threats from the community, she would be lucky
to make it to the death penalty. It is for the jury to decide if these decisions (and
others) by Sheriff DeWitt constituted Gage County policy that caused the deprivation
of rights here. See Buzek, 972 F.2d at 996 (finding district correctly instructed jury
“that they should find the County liable if the actions of Sheriff Poskochil were the
‘official policy’ of the County” and correctly explained “that a single decision could
reflect official County policy” (citing Pembaur, 475 U.S. at 483)).

                                    *******

      The order dismissing the conspiracy claim and all claims against Gage County
is reversed, and the case remanded for further proceedings consistent with this
opinion. The order denying qualified immunity is affirmed.
                      ______________________________




                                        -16-